DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor in claims 1, 10, 17-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “Hall sensor is located inside the at least one RF coil” is indefinite to the examiner since the previous claims 1, 10 and 17 disclose “sensor … that is separate from the at least one RF coil”. These are mutually exclusive circumstances where the sensor cannot be located both inside and outside of the RF coil simultaneously. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 5, FIG. 6 and para. [0033-0036], further in view of Zeijlemaker (US 20070265685 A1).

Regarding claim 1, Steckner discloses a method for direct positioning of a region of interest of a patient inside a basic field magnet (item 26) of a magnetic resonance (MR) data acquisition scanner of an MR imaging apparatus (item 10), said basic field magnet having an isocenter (item 24). Steckner discloses the method comprising positioning a patient (item 12) on a patient table (item 14) that is movable with respect to said MR data acquisition scanner (item 10) (see para. [0023] “patient 12 lies on patient table 14 that has been pulled out of MRI system 10 to allow patient 12 to be positioned thereupon.”) where the patient table is movable (see para. [0029] “will advance patient table 14 from its original position toward reference point 24”) where the reference point (item 24) is considered to be the isocenter (item 24) according to a separate embodiment of Steckner corresponding to FIG. 5, FIG. 6 and para. [0033-0036].
RF Coil 16 is then centered on anatomy of interest 18, which in FIG. 2 is the patient's knee. The RF coil may be positioned around the anatomy of interest, under, or over the target area as the situation dictates to one skilled in the art.”). 
Steckner further discloses in a computer (item 30) of the MR imaging apparatus, determining a distance between a position of said at least one local RF coil and the isocenter (item 24) of the basic field magnet (item 26) (see para. [0029] “Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24”) where the reference point (item 24) is considered the isocenter (item 24) and the indicator (item 28) being an RF coil (item 16) according to another embodiment corresponding to FIG. 5, FIG. 6 and para. [0033-0036]. The separate embodiment of Steckner discloses these items (see para. [0034] “the system is essentially using the sensitivity of RF coil 16 as the indicator”).
Steckner further discloses automatically controlling movement of said patient table, with said patient and said at least one local RF coil thereon, along a z-direction that proceeds through said basic field magnet, through at least said predetermined distance in order to move a center of said at least one local RF coil into said isocenter or at least to a position of the isocenter along said z-direction (see para. [0029] “Once controlling unit 30 has received the original communication of the initial position of anatomy of interest 18 through a signal or other indication from indicator 28, it will advance patient table 14 from its original position toward reference point 24 within the system. Controlling unit 30 will determine the final calculating the distance between the original position of indicator 28 and reference point 24 and moving that set distance”). However, this embodiment does not disclose the reference point being equivalent to the isocenter and the indicator being equivalent to the RF coil. This is disclosed by a separate embodiment corresponding to FIG. 5, FIG 6 and para. [0033-0036] (see para. [0034] “the system is essentially using the sensitivity of RF coil 16 as the indicator”). In addition, FIG. 2 depicts that in order to align the RF coil with the isocenter, the table moves in the z-direction – along the body length of the patient.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the indicator and RF coil of Steckner to be equivalent components. Both are located on a region of interest of the patient so it would have been obvious to detect the position of the RF coil instead of the marker. Also, RF coils are known in the art to be indicated in an MRI system. Further, para. [0025] discloses the indicator (item 28) can take many forms “Indicator 28 used to mark anatomy of interest 18 can take on many forms.” It also would have been obvious to consider the reference point (item 24) and the isocenter (item 24) of the device to be equivalent components and simply have interchangeable names. 
Amendment
However, Steckner does not explicitly disclose in a computer of the MR imaging apparatus, detecting a position of the at least one local RF coil utilizing a sensor that is associated with the at least one local RF coil that is separate from the at least one local RF coil, 
Zeijlemaker discloses detecting a position of the at least one local RF coil (item 12) utilizing a sensor (item 17) that is associated with the at least one local RF coil (item 12) (see para. [0008] “particular telemetry signals 19 of a prescribed frequency or frequencies are sent from unit 15 via antenna 12 when activation module 17 detects the presence of a static magnetic field of a strength associated with MRI”) where the telemetry signals allow the detection of the antenna to be known (see para. [0011] “detection unit 220 may be a handheld device equipped to detect the presence of IMD 10, via telemetry transmission 19 picked up by antenna 112”). 
Zeijlemaker further discloses a sensor that is separate from the at least one local RF coil (see figure 1, items 12 and 17), the sensor providing an output voltage in response to a magnetic field (see para. [0008] “a Hall effect sensor that detects the static magnetic field to activate unit 15 for transmission of telemetry signals 19”) where the telemetry signals are electronic and inherently include a voltage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steckner to include a sensor located separately from the antenna and is capable of transmitting a signal as disclosed by Zeijlemaker. This would allow for greater flexibility in where to operate the sensor thus leading to greater ease of use and cost of manufacturing. This would also allow for the RF coil characteristics to be known, thus allowing for greater localization of the RF coil.


    PNG
    media_image1.png
    476
    577
    media_image1.png
    Greyscale


Regarding claim 2, Steckner discloses a method for direct positioning of a region of interest of a patient inside a field magnet from claim 1, however fails to explicitly disclose providing a position signal to said computer representing said position of said at least one local RF coil. This is disclosed by a separate embodiment of Steckner corresponding to FIG. 5, FIG. 6 and para. [0033-0036] (see para. [0033] “It is known in the art that some RF coils have a characteristic response function with maximum sensitivity occurring in the central region of the coil. Knowing the maximum sensitivity occurs at the center of RF coil 16, as shown in FIG. 5, and also knowing that anatomy of interest 18 is centered in RF coil 16 (corresponding to step 44 in the flowchart of FIG. 6), a software algorithm can run on computer 42 that acts as the image viewer and controls the system software such that the system will sense when the most sensitive region of RF coil 16 is approaching the most sensitive region of the system i.e., isocenter 24”) where the software algorithm is acting as the controlling unit (item 30) (see para. [0034] “and a software algorithm as the controlling unit”). 


Regarding claim 3, Steckner discloses a method for direct positioning of a region of interest of a patient inside a field magnet from claim 1, however fails to explicitly disclose from said computer, operating said MR data acquisition scanner to acquire localizer data of the patient while said patient table, with said patient and said at least one local RF coil thereon, is moved along said z-direction. This is disclosed by a separate embodiment of Steckner corresponding to FIG. 5, FIG. 6 and para. [0033-0036] (see para. [0033] “the use of a software algorithm utilized for patient localization and positioning” where “As patient table 14 slowly advances into the MRI system (step 46 of the flowchart of FIG. 6) fast, successive one-dimensional (1D) projections are collected (step 48 of the flowchart of FIG. 6). The software algorithm is designed to detect the varying sensitivity of the coil by the 1D projections as the center of RF coil 16 approaches isocenter 24 of the system”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the MRI system of one embodiment of Steckner to be capable of acquiring successive projections of the patient body. This would allow the user to obtain projections of the patient body as it is being moved towards the isocenter, resulting in a more detailed overview of the region of interest. 

Regarding claim 10, Steckner discloses a magnetic resonance (MR) imaging apparatus comprising: an MR data acquisition scanner (item 10) comprising a basic field magnet (item 26) having an isocenter (item 24) and further comprising a patient table (item 14), adapted to receive a patient (item 12) thereon, that is movable relative to said MR data acquisition scanner (item 10) (see para. [0023] “patient 12 lies on patient table 14 that has been pulled out of MRI system 10 to allow patient 12 to be positioned thereupon.”) where the patient table is movable (see para. [0029] “will advance patient table 14 from its original position toward reference point 24”) also where the reference point (item 24) is considered to be the isocenter (item 24) according to a separate embodiment of Steckner corresponding to FIG. 5, FIG. 6 and para. [0033-0036]. 
Steckner further discloses at least one local radio-frequency (RF) coil (item 16) that is selectively placeable on or adjacent to the patient on a region of interest of the patient (item 18), from which MR data are to be acquired (see para. [0023] “RF Coil 16 is then centered on anatomy of interest 18, which in FIG. 2 is the patient's knee. The RF coil may be positioned around the anatomy of interest, under, or over the target area as the situation dictates to one skilled in the art.”). 
Steckner further discloses a computer (item 30) configured to determine a distance between a position of said at least one local RF coil and the isocenter (item 24) of the basic field magnet (item 26) (see para. [0029] “Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24”) where the reference point (item 24) is considered the RF coil 16 as the indicator”).
Steckner further discloses a computer configured to automatically control movement of said patient table, with said patient and said at least one local RF coil thereon, along a z- direction that proceeds through said basic field magnet, through at least said predetermined distance in order to move a center of said at least one local RF coil into said isocenter or at least to a position of the isocenter along said z-direction (see para. [0029] “Once controlling unit 30 has received the original communication of the initial position of anatomy of interest 18 through a signal or other indication from indicator 28, it will advance patient table 14 from its original position toward reference point 24 within the system. Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24 and moving that set distance”). However, this embodiment does not disclose the reference point being equivalent to the isocenter and the indicator being equivalent to the RF coil. This is disclosed by a separate embodiment corresponding to FIG. 5, FIG 6 and para. [0033-0036] (see para. [0034] “the system is essentially using the sensitivity of RF coil 16 as the indicator”). In addition, FIG. 2 depicts that in order to align the RF coil with the isocenter, the table moves in the z-direction – along the body length of the patient.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the indicator and RF coil of Steckner to be equivalent 

Amendment
However, Steckner does not explicitly disclose detecting a position of the at least one local RF coil utilizing a sensor that is associated with the at least one local RF coil that is separate from the at least one local RF coil, the sensor providing an output voltage in response to a magnetic field. This is disclosed by Zeijlemaker in an analogous imaging field of endeavor.
Zeijlemaker discloses detecting a position of the at least one local RF coil (item 12) utilizing a sensor (item 17) that is associated with the at least one local RF coil (item 12) (see para. [0008] “particular telemetry signals 19 of a prescribed frequency or frequencies are sent from unit 15 via antenna 12 when activation module 17 detects the presence of a static magnetic field of a strength associated with MRI”) where the telemetry signals allow the detection of the antenna to be known (see para. [0011] “detection unit 220 may be a handheld device equipped to detect the presence of IMD 10, via telemetry transmission 19 picked up by antenna 112”). 
Hall effect sensor that detects the static magnetic field to activate unit 15 for transmission of telemetry signals 19”) where the telemetry signals are electronic and inherently include a voltage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steckner to include a sensor located separately from the antenna and is capable of transmitting a signal as disclosed by Zeijlemaker. This would allow for greater flexibility in where to operate the sensor thus leading to greater ease of use and cost of manufacturing. This would also allow for the RF coil characteristics to be known, thus allowing for greater localization of the RF coil.

Regarding claim 17, Steckner discloses a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer or computer system of a magnetic resonance (MR) imaging apparatus comprising an MR data acquisition scanner (item 10) having a basic field magnet (item 26) with an isocenter (item 24), a patient table (item 14), adapted to receive a patient (item 12) thereon that is movable relative to the MR data acquisition scanner (item 10) (see para. [0023] “patient 12 lies on patient table 14 that has been pulled out of MRI system 10 to allow patient 12 to be positioned thereupon.”) where the patient table is movable (see para. [0029] “will advance patient table 14 from its original position toward reference point 24”) where the reference 
Steckner further discloses at least one local RF coil (item 16) that is selectively placeable on or adjacent to the patient on a region of interest of the patient (item 18), from which MR data are to be acquired (see para. [0023] “RF Coil 16 is then centered on anatomy of interest 18, which in FIG. 2 is the patient's knee. The RF coil may be positioned around the anatomy of interest, under, or over the target area as the situation dictates to one skilled in the art.”).
Steckner further discloses said programming (item 30) instructions causing said computer or computer system to operate the MR imaging apparatus to determine a distance between a position of said at least one local RF coil (item 16) and the isocenter (item 24) of the basic field magnet (item 26) (see para. [0029] “Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24”) where the reference point (item 24) is considered the isocenter (item 24) and the indicator (item 28) being an RF coil (item 16) according to another embodiment corresponding to FIG. 5, FIG. 6 and para. [0033-0036]. The separate embodiment of Steckner discloses these items (see para. [0034] “the system is essentially using the sensitivity of RF coil 16 as the indicator”).
Steckner further discloses automatically control movement of said patient table, with said patient and said at least one local RF coil thereon, along a z-direction that proceeds through said basic field magnet, through at least said predetermined distance in order to move a center of said at least one local RF coil into said isocenter or at least to a position of the isocenter along said z-direction (see para. [0029] “Once controlling unit 30 has received the advance patient table 14 from its original position toward reference point 24 within the system. Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24 and moving that set distance”). However, this embodiment does not disclose the reference point being equivalent to the isocenter and the indicator being equivalent to the RF coil. This is disclosed by a separate embodiment corresponding to FIG. 5, FIG 6 and para. [0033-0036] (see para. [0034] “the system is essentially using the sensitivity of RF coil 16 as the indicator”). In addition, FIG. 2 depicts that in order to align the RF coil with the isocenter, the table moves in the z-direction – along the body length of the patient.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the indicator and RF coil of Steckner to be equivalent components. Both are located on a region of interest of the patient so it would have been obvious to detect the position of the RF coil instead of the marker. Also, RF coils are known in the art to be indicated in an MRI system. Further, para. [0025] discloses the indicator (item 28) can take many forms “Indicator 28 used to mark anatomy of interest 18 can take on many forms.” It also would have been obvious to consider the reference point (item 24) and the isocenter (item 24) of the device to be equivalent components and simply have interchangeable names. 
Amendment

Zeijlemaker discloses detecting a position of the at least one local RF coil (item 12) utilizing a sensor (item 17) that is associated with the at least one local RF coil (item 12) (see para. [0008] “particular telemetry signals 19 of a prescribed frequency or frequencies are sent from unit 15 via antenna 12 when activation module 17 detects the presence of a static magnetic field of a strength associated with MRI”) where the telemetry signals allow the detection of the antenna to be known (see para. [0011] “detection unit 220 may be a handheld device equipped to detect the presence of IMD 10, via telemetry transmission 19 picked up by antenna 112”). 
Zeijlemaker further discloses a sensor that is separate from the at least one local RF coil (see figure 1, items 12 and 17), the sensor providing an output voltage in response to a magnetic field (see para. [0008] “a Hall effect sensor that detects the static magnetic field to activate unit 15 for transmission of telemetry signals 19”) where the telemetry signals are electronic and inherently include a voltage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steckner to include a sensor located separately from the antenna and is capable of transmitting a signal as disclosed by Zeijlemaker. This would allow for greater flexibility in where to operate the sensor thus leading to greater ease of use and 
New
Regarding claim 18, Steckner as modified above discloses the method as claimed in claim 1, however does not explicitly disclose wherein the sensor is a Hall sensor. This is disclosed by Zeijlemaker (see para. [0008] “includes a Hall effect sensor that detects the static magnetic field to activate unit 15 for transmission of telemetry signals 19”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steckner to include a sensor located separately from the antenna and is capable of transmitting a signal as disclosed by Zeijlemaker. This would allow for greater flexibility in where to operate the sensor thus leading to greater ease of use and cost of manufacturing. This would also allow for the RF coil characteristics to be known, thus allowing for greater localization of the RF coil.



New
Regarding claim 20, Steckner as modified above discloses the method as claimed in claim 3, wherein the act of operating the MR data acquisition scanner to acquire the localizer data of the patient comprises executing a localizer scan to obtain the localizer data only over the region of interest while the patient table is moved along the z-direction based upon a detected starting and ending position of the at least one local RF coil.
software algorithm utilized for patient localization and positioning” where “As patient table 14 slowly advances into the MRI system (step 46 of the flowchart of FIG. 6) fast, successive one-dimensional (1D) projections are collected (step 48 of the flowchart of FIG. 6). The software algorithm is designed to detect the varying sensitivity of the coil by the 1D projections as the center of RF coil 16 approaches isocenter 24 of the system”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the MRI system of one embodiment of Steckner to be capable of acquiring successive projections of the patient body. This would allow the user to obtain projections of the patient body as it is being moved towards the isocenter, resulting in a more detailed overview of the region of interest. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 5, FIG. 6 and para. [0033-0036] further in view of Zeijlemaker (US 20070265685 A1) as applied to claim 3 above and in further view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 7 and para. [0037-0040].

Regarding claim 7, Steckner discloses a method for direct positioning of a region of interest of a patient inside a field magnet from claim 1, however fails to explicitly disclose in said computer, reconstructing said localizer data into localizer image data in which at least one images of the patient are taken (step 62 of FIG. 7). The software algorithm compares the images with the characteristics of the anatomy of interest (step 64 of FIG. 7). When the characteristics are recognized, the patient will be stopped so that the anatomy of interest is centered at the isocenter of the magnet”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steckner to include a software algorithm capable of capturing and comparing images of the anatomy of interest and using that information to place the region within the isocenter of the magnet. This would allow for the user to more accurately image the region of interest by using anatomical features, thus providing the user with greater control over the acquisition of these images.  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 5, FIG. 6 and para. [0033-0036] further in view of Zeijlemaker (US 20070265685 A1) as applied to claim 1 above and in further view of Yang (US 20170143203 A1). 

Regarding claim 8, Steckner discloses placing said at least one local RF coil on a region of interest of the patient, however does not explicitly disclose the region of interest consisting of a different coils may be used to image the foot, the ankle, the knee, the hip, the hand, the wrist, the elbow, the shoulder, the neck, the chest, the abdomen, the upper leg, the lower leg, the upper arm, the lower arm, fingers, toes, or other body parts.”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steckner to place an RF coil on various different regions of the body. These regions may include any of the hip, arm, shoulder, foot and more. This would allow the user to scan many regions of the body, making the device more useful in observing many regions. 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 5, FIG. 6 and para. [0033-0036] further in view of Zeijlemaker (US 20070265685 A1) as applied to claim 10 above and in further view of Calderon (US 20070191706 A1) in further view of Darrow (US 20130165767 A1). 

Regarding claim 11, Steckner discloses said at least one local RF coil (item 16), however fails to explicitly disclose the RF coil comprises a plug (item 50) and said MR data acquisition scanner comprises a socket (item 502), at a predetermined position in said MR data acquisition scanner, that receives said plug therein. This is disclosed by Calderon (see para. [0047] “The system cable 50 is connectable with an MR system coil interface 502, as shown in FIG. 25. The system cable 50 enables the table 10 to have a "plug and go" MRI-ready connection, as there is only one cable connection, cable 50, that needs to be connected to the MRI system coil”). Calderon fails to explicitly disclose wherein said computer is configured to determine the position of said at least one local RF coil automatically from said predetermined position of said socket. This is disclosed by Darrow (see para. [0005] A positioning unit coupled to at least one of the coil, the marker and the detector is configured to initiate translation of the subject from the home position into the bore of the magnet automatically”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Steckner to include a cable coupling of the RF coil to the MRI system in order to effectively place the RF coil into the region of the isocenter. This would allow the user to more easily place the patient into the desired position within the MRI scanner. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 5, FIG. 6 and para. [0033-0036], further in view of Zeijlemaker (US 20070265685 A1) as applied to claim 18, further in view of Gudino (US 20110241681 A1).
New
Regarding claim 19, Steckner as modified discloses the method as claimed in claim 18, however does not disclose wherein the Hall sensor is located inside the at least one local RF coil. This is disclosed by Gudino (see para. [0017] “The transmit coils 430, 440 include Hall effect sensors 450, 460”).
. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment is disclosed by Zeijlemaker (US 20070265685 A1), see 103 rejection above. 
Newly added claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 5, FIG. 6 and para. [0033-0036], further in view of Zeijlemaker (US 20070265685 A1). See 103 rejection above.
Newly added claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) corresponding to FIG. 5, FIG. 6 and para. [0033-0036], further in view of Zeijlemaker (US 20070265685 A1) as applied to claim 18, further in view of Gudino (US 20110241681 A1). See 103 rejection above.
Newly added claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Steckner (US 20070225588 A1) in view of an embodiment of Steckner (US 20070225588 A1) Zeijlemaker (US 20070265685 A1). See 103 rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/             Examiner, Art Unit 3793    

/KEITH M RAYMOND/             Supervisory Patent Examiner, Art Unit 3793